                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:18-cv-00664-FDW

TRAVON LEVI WOODS,                                   )
                                                     )
                       Plaintiff,                    )
                                                     )
vs.                                                  )               ORDER
                                                     )
RONALD COVINGTON, et al.,                            )
                                                     )
                  Defendants.                        )
______________________________________               )

       THIS MATTER is before the Court on its own motion on Plaintiff’s filing of “Plaintiff’s

First Settlement Proposition for Defendants.” [Doc. 25].

       The Court construes Plaintiff’s motion as a request for this Court to hold a judicial

settlement conference pursuant to Local Civil Rule 16.3(d)(1). The Court, therefore, will order

counsel for Defendants to, within ten (10) days of this Order, notify the Court as to whether

Defendants consent to a judicial settlement conference in this matter. The Court notes that the

deadline for discovery in this matter has not yet passed and any decision by Defendants to decline

a judicial settlement conference at this time would be without prejudice to later requesting or

consenting to such a conference.

       IT IS THEREFORE ORDERED that, within ten (10) days of this Order, Defendants

shall notify the Court whether Defendants consent to a judicial settlement conference in this matter

to occur either before or after discovery is completed.


                                                 Signed: March 9, 2020
